Citation Nr: 0110660	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  94-13 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an increase in a 20 percent rating for a left 
ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from August 1965 to 
August 1968.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1991 RO rating decision which granted an 
increased rating, from 10 percent to 20 percent, for service-
connected postoperative residuals of a left ankle fracture 
with traumatic arthritis.  The veteran testified before an RO 
hearing officer in February 1992.  The Board remanded the 
case in May 1996 for further development of the evidence.

The Board notes that in February 1999 correspondence the 
veteran's representative apparently made a claim for an 
increased rating for the veteran's service-connected left 
knee condition.  That claim is not on appeal and it is 
referred to the RO for initial consideration.


FINDING OF FACT

The veteran's postoperative residuals of a left ankle 
fracture (including fracture of the distal fibula) with 
traumatic arthritis are manifested by malunion of the fibula 
with marked ankle disability.  


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for 
postoperative residuals of a fracture of the left ankle with 
traumatic arthritis have been met. 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2000). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service in the Army from 
August 1965 to August 1968.  Service medical records reflect 
that in January 1967 he fell and sustained an open fracture-
dislocation of his left ankle.  There was a fracture of the 
distal fibula with widening of the ankle mortise.  This was 
treated with reduction of the dislocation under spinal 
anesthesia and debridement of the wound.  The veteran also 
underwent restoration of the ankle mortise and screw fixation 
of  the tibiofibular joint of the left ankle.  The screw was 
removed in February 1967, and by November 1967 the fracture 
was described as well healed.   

By a May 1976 rating decision, the RO granted service 
connection for postoperative residuals of a left ankle 
fracture, and assigned a 10 percent rating. 

In an August 1990 statement, the veteran requested an 
increased rating.

VA medical records reflect that in August 1990, the veteran 
sought outpatient treatment for a one month history of pain 
and edema of the left ankle.  Upon examination, the veteran's 
ankle was nontender to touch, but he did have limited 
movements which affected his gait.  He denied any injury.  An 
X-ray of the left ankle showed degenerative changes of the 
tarsal bones with soft tissue swelling adjacent to the ankle.  
In September 1990, the veteran reported that the swelling was 
down but that he still limped and could not put pressure on 
his foot.  Examination of the left foot revealed no pain on 
adduction, abduction, inversion or eversion.  The veteran 
reported feeling pain as he walked and said he could not put 
full pressure on his foot.  During a January 1991 orthopedic 
consultation, it was noted that the veteran still had medial 
instability.  An X-ray of the left ankle taken in December 
1991 revealed an old healed fracture of the left distal 
fibula.  There were also mild to moderate osteoarthritis 
changes noted.  

In a May 1991 statement, the veteran indicated that he had 
had a continuous problem with his left ankle.  He asserted 
that in January 1991, he had fallen because of his condition 
and, in part, further damaged his ankle.  The veteran said 
that VA doctors had concluded that he had severe 
complications of arthritis.  He said that he was using a 
permanent brace for his ankle.  

The veteran underwent a VA compensation examination in May 
1991.  It was noted that he had not worked since his January 
1991 fall.  He had 5 degrees of dorsiflexion of the left 
ankle beginning at a right angle and 15 degrees of plantar 
flexion beginning at a right angle.  When he moved around and 
walked, the veteran noted a grating sensation and rubbing.  
These symptoms were not present when he took Naprosyn.  He 
reportedly had no pain at the time of the examination, 
because he had taken Naprosyn with relief of his complaints.  
There was generalized thickening about the ankle joint.  
Scars on the medial surface were nontender, well-healed, 
matured, and uninvolved with the underlying tissue.

By a July 1991 rating decision, the RO increased the rating 
for postoperative residuals of a left ankle fracture with 
traumatic arthritis to 20 percent.

In an August 1991 statement, the veteran asserted that he 
felt constant pain and discomfort from his left ankle 
disability.

In a substantive appeal dated in November 1991, the veteran 
asserted that he was seeking a 30 percent rating because of 
an inability to bend his ankle.  He said his ankle pointed to 
the left when he walked, and that it tended to drag.  He said 
he was equipped with a permanent metal shoe brace to lift his 
foot up when he walked.  He also asserted that Naprosyn was 
the only source of relief for his symptoms.  He said with his 
brace he could no longer walk as he once did and was unable 
to play with his children without falling down. 

VA records reflect that in February 1992 the veteran sought 
outpatient treatment for, in part, left ankle symptoms. 

The veteran testified before an RO hearing officer in 
February 1992.  He said that in August 1990, his ankle had 
badly swollen and he was in such excruciating pain that he 
could not apply any pressure to it.  He went to the emergency 
room and was given medication for the inflammation and pain.  
The veteran further testified that in January 1991 his ankle 
gave way and he fell.  He said that prior to his fall, he had 
worked as a mail handler and personnel trainer for the Postal 
Service.  He said that he had not worked since his fall.  He 
said that he wore a brace permanently affixed to his shoe 
because of a "drop foot."  He stated that he took Naprosyn 
twice a day, and said that he was taking larger doses because 
it did not compensate for the pain he experienced daily.  The 
veteran testified that if he sat for any prolonged periods of 
time, or upon waking in the morning, it would take him three 
or four minutes before he was able to step without his ankle 
giving way.  He said he could not participate in any 
recreational activities with his children, run, or walk for 
long periods of time.  He stated that even after taking the 
medication, he experienced symptoms upon standing on his 
ankle or taking long walks.   

In March 1992, the veteran underwent a VA examination.  He 
complained of having pain in the left ankle 24 hours a day, 
aggravated by any type of movement.  He walked with a brace 
supporting the knee and ankle.  It was also noted that he 
weight approximately 350 pounds, which the examiner noted was 
not helpful.  The veteran said he took Naprosyn several times 
daily.  He said he walked about a half a block and could 
climb ten stairs, with difficulty.  He reported pain awakened 
him at night and was especially bad when getting up in the 
morning.  The veteran said he was virtually immobile.  He 
also reported having problems getting up after sitting for 
short periods of time, such as a half an hour.  Upon 
examination, the veteran was noted to be wearing a brace on 
his left knee and ankle.  There was no swelling or erythema, 
but there was a deformity of the lower leg above the ankle 
from the previous surgical procedure.  There was no 
subluxation or lateral instability.  Dorsiflexion of the left 
ankle was to 5 degrees and plantar flexion was to 10 degrees.  
By comparison, dorsiflexion of the right ankle was to 10 
degrees, and plantar flexion was to 45 degrees.  The 
diagnosis was postoperative repair of a left ankle fracture.

In April 1992, the veteran sought VA outpatient treatment for 
his ankle symptoms. It was noted that his ankle was painful 
and swollen, and that the range of motion was limited.  

In June 1992, the veteran underwent another VA examination.  
He complained of increased pain in the left ankle, and 
reported that he was continuing to wear his brace.  He had 5 
degrees of dorsiflexion and 10 degrees of plantar flexion of 
the left ankle, with pain at the terminal ranges of motion.  
There was no evidence of joint effusion.  The ankle joint was 
tender generally and there was thickening about the ankle.  
There was also a palpable fracture deformity of the fibula, 
approximately five inches above the lateral malleolus.  The 
veteran reported that this was tender.  

VA records reflect that the veteran sought outpatient 
treatment for ankle pain in November 1992.  Upon examination, 
decreased ankle range of motion was noted, with medial and 
lateral tenderness.  

The veteran underwent another VA examination in January 1993, 
during which he continued to complain of ankle pain.  He 
walked with an antalgic-type gait.  His station stance was 
otherwise normal.  He continued to wear a brace.  Range of 
motion of the left ankle reflected 0 degrees of dorsiflexion 
and 10 degrees of plantar flexion.  Subtalar motion of the 
left foot was considerably limited as compared with the 
opposite side.  It was noted that X-rays showed traumatic 
arthritis of the left ankle.  In reporting diagnosis, the 
doctor noted pain, limitation of motion, and deformity due to 
post-traumatic arthritis of the left ankle.

VA records reflect that the veteran was seen as an outpatient 
in January 1996, requesting documentation concerning his left 
ankle brace.  It was noted that he had been wearing the brace 
since 1991 and it was recommended that he wear it until he 
decided to fuse the left ankle.  

In May 1996, the Board remanded the veteran's claim for 
additional development.

The veteran underwent another VA examination in November 
1997.  It was noted that he continued to complain of left 
ankle pain and swelling, and that pain was always present.  
He was not seeking treatment at present.  Postoperative scars 
on the medial and lateral side of the left ankle were noted.  
There were just a few degrees of painful sub-talar motion.  
Dorsiflexion was to 0 degrees and plantar flexion was to 
about 10 degrees.  There was pain on palpation on both the 
medial and lateral sides of the ankle.  The examiner 
concluded that there was moderate functional limitation.  An 
X-ray revealed an old healed fracture of the distal fibula 
and an old ununited avulsion fracture of the medial 
malleolus; osteoarthritis was also present in the ankle 
joint; and the impression was old post-traumatic changes with 
superimposed osteoarthritis. 

VA records reflect that during a May 1998 neurological 
examination, the veteran was observed as bearing weight on 
his right ankle, apparently due to pain in his left ankle.  

During a September 1998 private outpatient examination, the 
veteran was noted to have 10 degrees of plantar flexion and 
13 degrees of talar motion of the left ankle.  

The veteran's left ankle was also X-rayed at a private 
facility in September 1998.  This revealed ossification and 
bridging between the tibia and fibular distally.  There was 
evidence of an old fracture of the distal fibula with 
cortical irregularity and increased trabeculation. There was 
narrowing of the ankle mortise, degenerative in nature and 
possibly posttraumatic.  There was no acute fracture or 
dislocation present.  The impression was old fracture of the 
distal fibula with degenerative changes of the ankle mortise.

A September 1998 CT scan of the left ankle revealed osseous 
bridging between the distal tibia and fibula.  There was 
cortical irregularity of the distal fibula consistent with an 
old fracture.  There were cystic changes of the distal tibia 
as well.  The tibiotalar joint space was narrowed and 
degenerative in nature.  There were degenerative spurs of the 
talar bone and some cystic changes of the talar bone, which 
were degenerative and most likely representing subchondral 
cysts.  There was narrowing of the tibiotalar and talar 
calcaneal joint space with degenerative spurs present.  No 
fractures or dislocations, nor osteolytic or osteoblastic 
lesions, were present.  There were no soft tissue masses or 
hematomas demonstrated.  The impression was old fracture of 
the distal fibula with degenerative changes of the tibiotalar 
and talar calcaneal joint space with degenerative spurs, 
joint space narrowing, and cystic changes.

In January 1999, the veteran underwent another VA 
examination.  He complained of pain, weakness, and worsened 
limitation of motion of the left ankle.  He said that he 
could hardly walk, and was still using a brace on the ankle.  
Examination revealed no swelling or gross deformity of the 
left ankle.  The veteran walked with an apparently antalgic 
limp, also due to restriction of motion.  There was no 
effusion or local heat.  Pedal pulses were good.  
Dorsiflexion was active to 10 degrees, and plantar flexion 
was to 15 degrees.  The doctor said that apparently passive 
motion could not be tested because the veteran resisted it.  
X-rays of the ankle showed narrowing of the ankle mortise, 
distal tibiofibular synostosis and osteophytes with 
talofibular (osteofibros fusion) bone fusion.  The diagnosis 
was severe post-traumatic arthritis of the left ankle.

In a September 1999 memorandum, the VA examiner noted that 
range of motion could not be tested properly because the 
veteran could not move his ankle and resisted passive range 
of motion.  The examiner further noted that X-ray did not 
show any evidence of bony ankylosis, that endurance could not 
be tested because range of motion was not possible, and that 
functional ability could not be tested because range of 
motion could not be tested properly and the veteran refused 
any activity.  The examiner further stated that he could not 
comment on functional limitation because function could not 
be demonstrated. 

II.  Analysis

The veteran claims he is entitled to a rating higher than 20 
percent for his service-connected left ankle disability.  The 
file shows that the RO has properly developed the evidence on 
the claim, and there is no further VA duty to assist the 
veteran with his claim.  Veterans Claims Assistance Act of 
2000, Pub.L. No. 106-475, 114 Stat. 2096 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A 1155; 38 C.F.R. Part 4. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Codes 5003, 5010.

Standard ankle motion is 0 degrees to 20 degrees of 
dorsiflexion and 0 degrees to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

The veteran's left ankle disability has been rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271, which pertains to limitation of motion of the ankle.  
Under this code, the maximum rating is 20 percent, and such 
is assigned for marked limitation of ankle motion.  The 
medical treatment and examination reports from 1990 to 1999 
show left ankle arthritis with marked limitation of motion.  
The effect of pain on limitation of motion during use or 
flare-ups (see 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995)) does not affect the rating in 
the instant case, inasmuch as the veteran is currently 
assigned the maximum 20 percent rating under the ankle 
limitation of motion code.  Spencer v. West, 13 Vet.App. 376 
(2000); Johnston v. Brown, 10 Vet. App. 80 (1997).

A 30 percent evaluation is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 for ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees or in dorsiflexion between 
0 and 10 degrees.  An evaluation under this code contemplates 
ankylosis of the ankle at certain angles (i.e. that the ankle 
is fused at said angles) and not flexion that is limited to 
these angles.  As noted in the medical records, the left 
ankle is able to move, albeit sometimes in a very limited 
fashion, and the medical evidence shows the ankle is not 
actually ankylosed (fused), let alone ankylosed in a position 
which would warrant a higher rating under Code 5270.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of 
the tibia and fibula, involving malunion, is rated 20 percent 
when there is moderate knee or ankle disability, and is rated 
30 percent when there is marked knee or ankle disability.  
This code also provides that impairment of the tibia and 
fibula, involving nonunion with loose motion requiring a 
brace, is rated 40 percent.  The veteran's initial injury to 
the left ankle included a fracture of the distal fibula.  
More recent X-ray and CT scan studies show changes to the 
distal left fibula which may be characterized as malunion.  
Associated left ankle disability includes severe traumatic 
arthritis, minimal ankle motion, pain, use of an ankle brace, 
and a limp which appears to be partly due to the ankle 
problem.  This amounts to a marked left ankle disability 
associated with malunion of the fibula.  Thus the Board 
concludes that a 30 percent rating is warranted for the 
condition under Code 5262.  The benefit-of-the-doubt rule has 
been considered when reaching this decision.  38 U.S.C.A. 
§ 5107(b).  An even higher rating of 40 percent under Code 
5262 is not indicated, since there is no nonunion of the 
fibula.

The veteran's left ankle disability also includes a healed 
surgical scar.  A separate rating may be assigned for a scar 
if the scar results in additional impairment (which does not 
duplicate impairment compensated by another rating, in 
violation of the pyramiding provisions of 38 C.F.R. § 4.14).  
Esteban v. Brown, 6 Vet. App. 259 (1994).  Under applicable 
criteria, a 10 percent evaluation is warranted for 
superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A 10 percent evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  When the requirements for a 
compensable rating under a diagnostic code are not shown, a 0 
percent rating is assigned.  38 C.F.R. 
§ 4.31.  Scars may be evaluated for limitation of functioning 
of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  However, a separate scar rating is not warranted in 
the instant case.  The medical evidence demonstrates that the 
veteran's left ankle scar is well-healed, with no signs of 
being depressed, adherent, poorly nourished with repeated 
ulceration, or tender an painful on objective demonstration.  
There also does not appear to be any limitation of left ankle 
function as a result of the scar itself.  Accordingly, the 
Board finds that a separate rating for a scar is not in 
order.

In sum, the Board grants an increased rating, to 30 percent, 
for the left ankle disability under Code 5262.


ORDER

An increased rating, to 30 percent, for a left ankle 
disability is granted.



		
L. W. Tobin
	Member, Board of Veterans' Appeals


 

